             Case 3:20-mj-00275      Document 1-1       Filed 11/22/20     Page 1 of 12

        3:20-mj-275


DISTRICT OF OREGON, ss:                       AFFIDAVIT OF BRADLEY DIXON

               Affidavit in Support of a Criminal Complaint and Arrest Warrant

        I, Bradley Dixon, being duly sworn, do hereby depose and state as follows:

                              Introduction and Agent Background

        1.      I have been employed as a Special Agent by the Drug Enforcement

Administration (DEA) since February of 2017. My current assignment is at the Portland District

Office where I am assigned to a DEA Federal Task Force Group. My formal law enforcement

training includes successfully completing the 18-week DEA basic training course at the DEA

academy in Quantico, Virginia. Since then, I have participated in dozens of drug investigations

involving controlled purchase operations, vehicle tracking, cell phone geo-location techniques,

cell-site simulators, pen register/trap and trace orders, and Title III wiretaps. I have interviewed

and operated informants, executed search warrants, arrested and interviewed subjects, conducted

physical surveillance, and utilized electronic and video surveillance. I have also worked with

and consulted numerous agents and law enforcement officers who have investigated drug

trafficking.

        2.      I submit this affidavit in support of a criminal complaint and arrest warrant for

John Lee McLaughlin (“McLaughlin”), Armando Martinez Canchola (“Canchola”), and

Taryn Robin Coleman (“Coleman”) for (i) possession with intent to distribute over 19,000

grams of methamphetamine and over 3,000 grams of heroin, in violation of Title 21 of the

United States Code, Section 841(a)(1); and (ii) maintaining a drug-involved premises in violation

of Title 21 of the United States Code, Section 856; and for Coleman for possession with intent to

distribute approximately 84.4 gross grams of fentanyl in violation of Title 21 of the United States

code, Section 841(a)(1).
             Case 3:20-mj-00275        Document 1-1     Filed 11/22/20     Page 2 of 12




                                          Applicable Law

        4.      Title 21 USC Section 841(a)(1) makes it illegal to posses controlled substances –

including methamphetamine, heroin, and fentanyl – with the intent to distribute them. Title 21

USC 856 makes it illegal to maintain a drug-involved premises.

                               Cooperating Defendant Information

        5.      Cooperating Defendant 1 (“CD1”) referenced in this affidavit is providing

information to the DEA in hopes of receiving a reduced sentence on pending drug-related

charges. CD1 is a convicted felon and has a criminal history involving arrests and/or convictions

for various drug and non-drug related crimes from 2002 to 2020, including manufacturing,

possession, and delivery of controlled substances, fraudulent use of credit cards, theft, larceny,

criminal mischief, probation violations, traffic offenses, burglary, possession of firearms, assault,

DUI, escape, reckless driving, forgery, and eluding. CD1 has demonstrated significant

knowledge of drug trafficking trends, including distribution methods, communications methods,

and current drug pricing, which I know to be true based on my own training and experience.

CD1 has also provided information about individuals currently suspected of drug trafficking that

has been independently corroborated by Investigators, as detailed herein. I believe CD1’s

information is true and reliable to the extent it has been independently corroborated, as detailed

herein. I have been intentionally vague about CD1 and CD1’s information in an effort to conceal

his/her identity for his/her safety.

        6.      Cooperating Defendant 2 (hereinafter “CD2”) referenced herein has been

providing information to law enforcement since early 2020. C2 has provided credible

information that has led to successful drug investigations and has either been corroborated by, or


 Page 2 – Affidavit of Bradley Dixon                             USAO Version Rev. April 2018
               Case 3:20-mj-00275     Document 1-1      Filed 11/22/20     Page 3 of 12




was otherwise known to law enforcement. CD2 has been arrested for unlawful possession and

delivery of heroin and for being a felon in possession of a firearm. CD2 is providing information

to law enforcement in hopes of receiving reduced sentencing on these charges. CD2 has prior

convictions for possession of a forged instrument, identity theft, telephonic harassment, criminal

mischief, fraudulent use of a credit card, theft in the second degree, interfering with a peace

officer, possession of methamphetamine, and unauthorized use of a motor vehicle. I have been

intentionally vague about CD2’s information in an effort to conceal his/her identity for his/her

safety.

                                    Statement of Probable Cause

                                  Background of the Investigation

          7.      In November 2020, DEA Portland Investigators met with CD1. CD1 admitted to

his/her involvement in large-scale methamphetamine distribution involving several other people.

CD1 identified two of these people as John McLaughlin (“McLaughlin”) and “Armando,”

whose last name is unknown to CD1. CD1 said McLaughlin has used multiple phones, and

provided a recent phone number for McLaughlin as 971-252-8610 (“McLaughlin’s Phone”).

CD1 said Armando uses phone number 916-712-1688 (“Canchola’s Phone”) to facilitate the

Target Offenses. Open-source records checks through Thompson Reuters Clear’s Reverse Phone

Gateway returned Canchola’s Phone as being associated with Becky Saelee (“Saelee”). As

detailed below, Investigators have since confirmed “Armando” to be Armando Martinez

Canchola (“Canchola”).

          8.      CD1 said Canchola is a truck driver who travels up and down Interstate-5

between California and Oregon, and transports large quantities of methamphetamine and heroin


 Page 3 – Affidavit of Bradley Dixon                             USAO Version Rev. April 2018
             Case 3:20-mj-00275           Document 1-1         Filed 11/22/20        Page 4 of 12




for further distribution in Oregon. CD1 indicated that Canchola sometimes uses a passenger

vehicle and sometimes transports the drugs in his truck, and has brought his girlfriend to

transactions in the past. The girlfriend’s name is unknown to CD1. CD1 said Canchola supplies

methamphetamine and heroin to McLaughlin. CD1 said he/she observed Canchola deliver

several pounds of methamphetamine and heroin to McLaughlin within the last month of writing

this affidavit. CD1 said that the transaction took place at a hotel where Canchola delivered the

drugs. CD1 said the drugs were opened and weighed, and McLaughlin then exchanged a large

quantity of cash for the drugs. CD1 said this is typical of transactions with McLaughlin, who

CD1 said regularly distributes drugs out of hotels. CD1 provided the prices that were paid by

McLaughlin to Canchola for the heroin and methamphetamine during the recent transaction,

which I know to be consistent with current drug pricing. 1 Based on my training, experience, and

knowledge of drug trafficking trends, distribution, and pricing, I believe CD1’s information

about the prices paid for the drugs are consistent with current drug pricing, and Canchola’s

method of drug transportation is consistent with current drug trafficking trends.

        9.       Following the meeting with CD1, Investigators queried law enforcement records

for McLaughlin and Canchola. Investigators learned that McLaughlin was a suspect in a DEA

Salem (Oregon) investigation, and CD2 has previously purchased methamphetamine from

McLaughlin, including as recently as late September 2020. The transaction took place at a hotel

parking lot where CD2 met with McLaughlin while standing at the rear of his BMW X5. Salem

investigators later obtained a search warrant authorizing the installation and monitoring of a GPS



1 I have been intentionally vague about the total quantities of drugs and drug proceeds exchanged in an effort to
keep the CD1’s identity confidential, as I know cooperation with law enforcement can result in danger for someone
who cooperates with law enforcement.
 Page 4 – Affidavit of Bradley Dixon                                      USAO Version Rev. April 2018
          Case 3:20-mj-00275        Document 1-1      Filed 11/22/20     Page 5 of 12




vehicle tracker on McLaughlin’s BMW X5, which warrant is still authorized until December

2020. The controlled purchase from McLaughlin was arranged through consensual calls from

CD2 to McLaughlin via McLaughlin’s Phone. Canchola does not have a criminal record.

McLaughlin is a convicted felon and has a significant criminal history for drug and non-drug

related crimes from 1996 to 2020, including a recent conviction for unlawful delivery of heroin

in 2017 for which McLaughlin was sentenced to 37 months in prison. I believe this

corroborates CD1’s information that McLaughlin is involved in drug distribution.

       10.     I then reviewed call-detail (toll) records for Canchola’s Phone, which included

basic location information for Canchola’s Phone during times incoming and outgoing

communications were made via Canchola’s Phone. I learned that Canchola’s Phone was in

regular contact with McLaughlin’s Phone, which is consistent with CD1’s information

indicating McLaughlin sources drugs from Canchola, as I know drug distribution is typically

arranged through communications over cellphones.

       11.     I then reviewed the call-detail records, which also provided information about the

general location of devices making incoming and outgoing calls to and from Canchola’s Phone,

as well as the general location of Canchola’s Phone during those communications. The location

data indicated that Canchola’s Phone regularly sends and receives communications while being

located in both Oregon and California since at least August 2020. Additionally, the location data

indicated that Canchola’s Phone has been located in both California and Oregon when in

communications with McLaughlin’s Phone. I believe this is consistent with CD1’s information

indicating Canchola regularly travels from California to Oregon with drugs. Furthermore, I

know this travel pattern – consistent travel between California and Oregon – is consistent with


 Page 5 – Affidavit of Bradley Dixon                           USAO Version Rev. April 2018
          Case 3:20-mj-00275        Document 1-1      Filed 11/22/20     Page 6 of 12




drug trafficking trends, as drugs found in Oregon are typically imported from Mexico into

California before subsequent transportation to Oregon in vehicles through the Interstate-5

corridor. Based on this, and CD1 and CD2’s information, I believe that Canchola’s contacts

with McLaughlin while located in California, and then Oregon, indicates Canchola maintains

contact with McLaughlin about his transporting of drugs from California to Oregon for

distribution in Oregon, specifically to McLaughlin.

       12.     On November 18, 2020, I reviewed wire transfer records associated with

Canchola’s Phone and observed a wire transfer on March 13, 2020 that listed Canchola’s Phone

as the sender phone, and “Armando Martinez Canchola” as the sender. Based on CD1 saying

“Armando” uses Canchola’s Phone, and wire transfer records listing “Armando Martinez

Canchola” as being associated with Canchola’s Phone, I believe Canchola is the user of

Canchola’s Phone.

       13.     On November 19, 2020, I applied for and obtained federal search warrants to

collect and monitor the geolocation of both Canchola’s Phone and McLaughlin’s Phone for a

period of 30 days. Upon execution of the warrant and initial collection of geolocation data, I

learned that McLaughlin’s Phone was no longer in service. However, Canchola’s Phone

remained active.

       14.     On November 21, 2020, I reviewed the geolocation data for Canchola’s Phone,

which indicated Canchola’s Phone began travelling from California to Oregon on the evening of

November 20, 2020, and stopped for a period of time in southern Oregon on November 21, 2020.

I continued to monitor the geolocation of Canchola’s Phone, which indicated Canchola’s Phone

then travelled up Interstate-5 toward northern Oregon. I learned that, around 7:12 p.m.,


 Page 6 – Affidavit of Bradley Dixon                           USAO Version Rev. April 2018
          Case 3:20-mj-00275         Document 1-1       Filed 11/22/20     Page 7 of 12




Canchola’s Phone was near a Best Western Hotel located at 16105 SW Pacific Hwy, Tigard,

Oregon 97224.

             Search of Hotel Room, Seizure of Methamphetamine and Heroin, and
                        Arrest of McLaughlin, Canchola, and Coleman

       15.      Investigators subsequently went to the Best Western Hotel and, upon arriving,

observed McLaughlin’s BMW X5 to be parked near the front entrance. I then entered the Best

Western Hotel and an authorized employee provided me with the guest roster. I observed that

“Armando Martinez [Canchola]” had checked into Room 330 with Becky Saelee, who,

according to open-source records, is the name associated with Canchola’s Phone.

       16.      Investigators subsequently established surveillance of the Room 330. Shortly

thereafter, Investigators observed Coleman exit the room. Investigators detained Coleman and

asked her to sit on a chair in the lobby. At this time, Investigators observed her appear to adjust

the chair cushion. Investigators later searched under the cushion and found a small amount of

suspected fentanyl (weighing approximately 49.6 gross grams with packaging) and MDMA

(Ecstasy), and the Coleman admitted to stashing the drugs under the cushion. Investigators also

found a small green sunglasses case on a nearby chair, which Coleman later admitted in a post-

Miranda statement was hers. Investigators located and found additional suspected fentanyl pills

(weighing approximately 34.4 gross grams with packaging) and a small amount of

methamphetamine (weighing approximately 31.3 gross grams with packaging) inside the

sunglasses case. At the time of locating the drugs, Investigators were unsure what the fentanyl

was, but, McLaughlin later said it was fentanyl pills that had melted together. A phot of

suspected fentanyl pills Colman hid under the cushion is depicted below:



 Page 7 – Affidavit of Bradley Dixon                             USAO Version Rev. April 2018
          Case 3:20-mj-00275        Document 1-1        Filed 11/22/20     Page 8 of 12




       17.     Based on the Coleman departing Room 330 with drugs, CD1’s information that

Canchola transports drugs from California to Oregon for further distribution to McLaughlin at

hotels, and locating McLaughlin’s BMW X5 in the parking lot of the while Canchola’s Phone

was physically located within the area of the hotel after travelling from California, Investigators

believed a drug transaction was taking place inside Room 330.

       18.      Investigators subsequently obtained a key to Room 330 from an authorized hotel

employee and approached the Room 330 door. Investigators knocked loudly on the door and

announced “Police!” At this time, Investigators could hear whispers from behind the door.

Investigators again knocked, then used the key card to attempt open the door, which was latched

shut from the inside. Investigators were unable to open the door. Saelee eventually opened the

door, and, upon doing so, Investigators saw into the room. Inside, Investigators saw Saelee,

Canchola, and McLaughlin, and packages of suspected methamphetamine in plain view from


 Page 8 – Affidavit of Bradley Dixon                             USAO Version Rev. April 2018
          Case 3:20-mj-00275        Document 1-1      Filed 11/22/20     Page 9 of 12




the hallway. Investigators demanded Saelee, Canchola, and McLaughlin exit Room 330.

They did so and were detained in handcuffs without incident. Investigators then entered Room

330 to conduct a safety sweep and ensure no other persons or imminent danger were present.

During the safety sweep, I observed significant quantities of suspected methamphetamine and

cash, as well as scales, open and in plain view. A photo of the room is depicted below:




 Page 9 – Affidavit of Bradley Dixon                           USAO Version Rev. April 2018
          Case 3:20-mj-00275         Document 1-1      Filed 11/22/20      Page 10 of 12




Upon completing the safety sweep, Investigators exited Room 330 and maintained security from

outside Room 330.

       19.     Investigators then conducted post-Miranda interviews of Canchola, McLaughlin,

and Coleman. McLaughlin said there was approximately 40 pounds of methamphetamine, 4

kilograms of heroin, and $100,000 cash inside Room 330 that he was purchasing from

Canchola, and that the cash was proceeds from McLaughlin’s drug sales. Canchola said he

was just the “hotel guy” and that people unknown to him from Los Angeles, California delivered

the drugs to him. Coleman said she stopped by to visit McLaughlin and eat tacos. Coleman

also admitted to attempting to hide the drugs that were later found in the chair and green

sunclasses case as described above. Coleman said she is on federal probation stemming from

prior drug charges. McLaughlin said the blue pills (suspected fentanyl) found after Coleman

tried to hide them are fentanyl pills.

       20.     Investigators then applied for and obtained a federal search and seizure warrant

authorizing Investigators to search Room 330. Then, in the early hours of November 22, 2020,

Investigators entered Room 330 and searched it pursuant to the warrant. During the search,

Investigators located and seized over 19,000 grams of methamphetamine and over 3,000 grams

of heroin. The methamphetamine later field tested positive for methamphetamine, and the heroin

later field tested positive for heroin. The suspected fentanyl pills were not tested due to safety

precautions. All drugs will be sent to a DEA lab for further testing.

       21.     On November 22, 2020, McLaughlin, Canchola, and Coleman were arrested

and booked into the Multnomah County Detention Center pending the filing of this complaint.




 Page 10 – Affidavit of Bradley Dixon                            USAO Version Rev. April 2018
          Case 3:20-mj-00275        Document 1-1       Filed 11/22/20     Page 11 of 12




                                            Conclusion

       22.     Based on the foregoing, I have probable cause to believe, and I do believe, that

McLaughlin, Canchola, and Coleman committed: (i) possession with intent to distribute over

19,000 grams of methamphetamine and over 3,000 grams of heroin, in violation of Title 21 of

the United States Code, Section 841(a)(1); and (ii) maintaining a drug involved premises, in

violation of Title 21 of the United States Code, Section 856. I also believe Coleman committed

possession with intent to distribute approximately 84.4 gross grams (with packaging) of fentanyl.

I therefore request that the Court issue criminal complaints and arrest warrants for McLaughlin,

Canchola, and Coleman for these violations.

       23.     Prior to being submitted to the Court, this affidavit, the accompanying complaint

and the arrest warrants were all reviewed by Assistant United States Attorney (AUSA) Paul

Maloney, and AUSA Maloney advised me that in his opinion the affidavit and complaint are

legally and factually sufficient to establish probable cause to support the issuance of the

requested criminal complaint and arrest warrants.



////



////



////




 Page 11 – Affidavit of Bradley Dixon                            USAO Version Rev. April 2018
          Case 3:20-mj-00275          Document 1-1       Filed 11/22/20      Page 12 of 12




                                         Request for Sealing

       24.       It is respectfully requested that the Court issue an order sealing, until further order

of the Court, all papers submitted in support of the requested criminal complaint and arrest

warrants. I believe that sealing these documents is necessary because the information to be

seized is relevant to an ongoing investigation, and any disclosure of the information at this time

is likely to seriously jeopardize the ongoing investigation. Premature disclosure of the affidavit,

the criminal complaint, and the arrest warrants may adversely affect the integrity of the

investigation.



                                                /s/ Sworn to by telephone
                                                In accordance with Fed. R. Crim. P. 4.1
                                                Bradley Dixon
                                                DEA Special Agent

       Sworn to by telephone at [[[QG
                                            a.m./p.m. this _______ day of November 2020 in
accordance with Fed. R. Crim. P. 4.1.


                                                        ________________________________
                                                            _______________________
                                                        HONORABLE
                                                             ORABLE YOULEE YIM YOU     Y
                                                        United States Magistrate Judge




 Page 12 – Affidavit of Bradley Dixon                              USAO Version Rev. April 2018
